     0:20-cv-03753-JFA-PJG            Date Filed 12/01/20      Entry Number 7        Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Christopher T. Wilder,                        )                C/A No. 0:20-3753-JFA-PJG
                                              )
                             Plaintiff,       )
                                              )
       v.                                     )               ORDER REGARDING
                                              )            AMENDMENT OF COMPLAINT
Mental Health Department; Lieber Corr. Inst.; )
Mrs. Officer Burch; Officer PA Mr. Edwards, )
                                              )
                             Defendants.      )
                                              )

       Plaintiff Christopher T. Wilder , a self-represented state pretrial detainee, brings this civil

rights action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C.

§ 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure

the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is a prisoner in the Lieber Correctional Institution of the South Carolina

Department of Corrections. Plaintiff indicates he brings this action pursuant to 42 U.S.C. § 1983

for purported constitutional violations arising from side effects Plaintiff experienced when he took

several medicines prescribed by the prison’s medical staff. Plaintiff indicates that the side effects

include bad dreams in which prison officials are trying to kill him by poisoning his food, which

causes Plaintiff to lose sleep and fear eating food served by prison officials. Plaintiff also indicates

that he has asked to be seen by medical staff about this but he continues to be denied any treatment.

Plaintiff asks the court to award damages and order prison officials to give him an appointment

with outside medical professionals.

                                             Page 1 of 6
      0:20-cv-03753-JFA-PJG        Date Filed 12/01/20      Entry Number 7        Page 2 of 6




II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of 28 U.S.C. § 1915A and the Prison

Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), which requires the

court to review a complaint filed by a prisoner that seeks redress from a governmental entity or

officer or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th

Cir. 2009). Section 1915A requires a district court to dismiss the case upon a finding that the

action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

        This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining




                                            Page 2 of 6
    0:20-cv-03753-JFA-PJG           Date Filed 12/01/20       Entry Number 7        Page 3 of 6




pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       In his Complaint, Plaintiff does not expressly state a recognizable legal cause of action, but

in accordance with the court’s duty to liberally construe pro se complaints, the court construes it

as asserting a cause of action pursuant to 42 U.S.C. § 1983 for deliberate indifference to serious

medical needs in violation of the Eighth Amendment. A legal action under 42 U.S.C. § 1983

allows “a party who has been deprived of a federal right under the color of state law to seek relief.”

City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a

claim under § 1983, a plaintiff must allege: (1) that a right secured by the Constitution or laws of

the United States was violated, and (2) that the alleged violation was committed by a person acting

under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).1

       However, Defendants Mental Health Department and Lieber Correctional Institution are

subject to summary dismissal because they are not entities amenable to suit under § 1983. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (noting that for purposes of § 1983 a

“person” includes individuals and “bodies politic and corporate”); see, e.g., Harden v. Green, 27

F. App’x 173, 178 (4th Cir. 2001) (“The medical department of a prison may not be sued, because

it is not a person within the meaning of § 1983.”). And, while Defendants Burch and Edwards are

persons amenable to suit under § 1983, Plaintiff fails to allege any facts about them that would



       1
          Plaintiff makes a brief reference to negligence. To the extent Plaintiff seeks to raise a
claim of negligence, such a claim must be brought pursuant to the South Carolina Tort Claims Act,
see S.C. Code Ann. § 15-78-70(a), but a such a claim must be instituted in state court. See, e.g.,
Gaskins v. South Carolina, C/A No. 8:15-4456-JMC-JDA, 2016 WL 8677201, at *3 (D.S.C. Jan.
8, 2016) (observing that a claim sought to be filed initially in federal court under the South Carolina
Tort Claims Act “is not permitted in this federal court because of the Eleventh Amendment”),
adopted by 2016 WL 3207855 (D.S.C. June 10, 2016); cf. Lapides v. Bd. of Regents, 535 U.S.
613, 622 (2002) (holding that a State that voluntarily invokes the jurisdiction of the federal court
by removing a case waives immunity for claims in which it has consented to suit in its own courts).
                                             Page 3 of 6
    0:20-cv-03753-JFA-PJG           Date Filed 12/01/20       Entry Number 7        Page 4 of 6




show that they had any involvement in the purported lack of or inadequate medical treatment. See

Iqbal, 556 U.S. at 676 (providing that a plaintiff in a § 1983 action must plead that the defendant,

through his own individual actions, violated the Constitution); Wright v. Collins, 766 F.2d 841,

850 (4th Cir. 1985) (“In order for an individual to be liable under § 1983, it must be ‘affirmatively

shown that the official charged acted personally in the deprivation of the plaintiff’s rights.’ ”)

(quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Because Plaintiff does not explain

how the named defendants were involved in the purported violation of Plaintiff’s rights, Plaintiff

fails to meet the federal pleading standards. See Fed. R. Civ. P. 8 (requiring that a pleading contain

“a short and plain statement of the claim showing that the pleader is entitled to relief”); Iqbal, 556

U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not require detailed factual allegations,

but it requires more than a plain accusation that the defendant unlawfully harmed the plaintiff,

devoid of factual support).

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects the

deficiencies identified above.2 If Plaintiff fails to file an amended complaint that corrects those




       2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                             Page 4 of 6
    0:20-cv-03753-JFA-PJG        Date Filed 12/01/20      Entry Number 7      Page 5 of 6




deficiencies, this action will be recommended for summary dismissal pursuant to 28 U.S.C.

§ 1915A.

      IT IS SO ORDERED.

                                           __________________________________________
December 1, 2020                           Paige J. Gossett
Columbia, South Carolina                   UNITED STATES MAGISTRATE JUDGE


       Plaintiff’s attention is directed to the important WARNING on the following page.




                                         Page 5 of 6
    0:20-cv-03753-JFA-PJG         Date Filed 12/01/20      Entry Number 7       Page 6 of 6




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 6 of 6
